OPINION OF THE COURT
This is a disciplinary case in which the Board of Governors found respondent guilty of unethical and unprofessional conduct tending to bring the bench and bar into disrepute. The Board of Governors recommended suspension from the practice of law for a period of three years.
The respondent closed his law office and moved to Montana. There are four instances of litigation where respondent had accepted employment, been paid a fee, and did not inform his clients that he was leaving. Respondent did not inform opposing counsel and failed to file motions to withdraw as counsel in these four cases. Respondent did not refund to these clients the unearned portion of the fee which had been paid.
Further there were nineteen other cases on the docket in which respondent was counsel of record and failed to file a motion to withdraw.
The local bar association made every possible effort to minimize any damage occasioned by the respondent leaving his clients without representation.
We have reviewed the entire record and are of the opinion the respondent has behaved in a manner constituting unethical and unprofessional conduct tending to bring the bench and bar into disrepute.
Respondent here breached the duty of fidelity to the cause of his client which is required of all members of the bar in this jurisdiction.
The respondent has made no reply to the charges filed against him or to the recommendation of the Board of Governors.
We accept the recommendation of the Board of Governors, and accordingly, it is ordered that the respondent be and he is hereby suspended from the practice of law *312in this Commonwealth for a period of three years, and he is required to pay the costs of this proceeding.
All concur.